Exhibit 10.50

 

LOGO [g752324g23t39.jpg]

December 8, 2013

John Lederer

Via Email

Dear John:

This letter agreement relates to that certain Agreement and Plan of Merger,
dated as of December 8, 2013 by and among USF Holdings Corp., Sysco Corporation,
Scorpion Corporation I, Inc. and Scorpion Company II, LLC (the “Merger
Agreement”). All capitalized terms used in this letter agreement and not defined
herein shall be as defined in the Merger Agreement. In consideration for the
payments and other benefits you shall receive upon the Closing of the Mergers,
you agree to waive your rights to $3,000,000 of any payments that would become
due to you pursuant to the terms of Section 5.2 of the Severance Agreement dated
as of September 12, 2010 (the “Severance Agreement”) between you and US Foods,
Inc., f/k/a U.S. Foodservices Inc. (“US Foods”) upon the Closing in the event
you terminate your employment for Good Reason or the Company terminates you
without Cause.

As amended, the first paragraph of Section 5.2 of the Severance Agreement will
read as follows:

“If at any time during the Term of the Agreement, (i) the Executive terminates
his employment for Good Reason or (ii) the Employer terminates the Executive’s
employment without Cause, and, in either case, the Executive executes (and does
not later revoke) a Release Agreement (in the form provided as Attachment A)
within 60 days after the date of termination (such sixtieth day, the “Payment
Date”), and complies with all of the Executive’s obligations under Section 6 of
this Agreement, then the following paragraphs (a) through (g) shall apply;
provided that on or following any Change in Control that occurs on or prior to
the Termination Date (as such term is defined in the Merger Agreement), the
amounts payable to the Executive under (a) and (b) shall be reduced by
$3,000,000 (or such smaller amount so that such payments shall not be reduced
below $0). For purposes of the foregoing the term “Merger Agreement” refers to
that certain Agreement and Plan of Merger, dated as of December 8, 2013 by and
among USF Holdings Corp., Sysco Corporation, Scorpion Corporation I, Inc. and
Scorpion Company II, LLC (the “Merger Agreement”).”

US Foods and you agree that all of the above is subject to and conditioned upon
the occurrence of the Closing. If the Merger Agreement terminates for any reason
before the transactions contemplated thereunder occur or if the transactions
contemplated thereunder do not occur on or before the Termination Date, this
letter agreement will also terminate and have no more force and effect on any
party hereto.

By signing below, you hereby further agree and acknowledge that you have entered
into this amendment voluntarily in consideration for payments and other benefits
set forth in the first paragraph hereof and that you will not challenge the
enforceability of this amendment to your Severance Agreement. If the foregoing
amendment is acceptable to you, please sign where indicated below to acknowledge
that your Severance Agreement will now be read as set forth above and return
such signed copy to my attention at your earliest convenience.

 

Sincerely, /s/ Juliette Pryor Juliette Pryor

General Counsel and Chief Compliance Officer

US Foods, Inc.



--------------------------------------------------------------------------------

I hereby agree to the amendment of my Severance Agreement as described above in
this letter agreement on this 7th day of December, 2013.

 

/s/ John Lederer John Lederer